DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Continuation-In-Part
This application is a continuation-in-part (“CIP”) application of U.S. application no. 15/077,763 filed on March 22, 2016, now U.S. Patent abandoned (“Parent Application”).  See MPEP §201.08.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
Receipt is acknowledged of papers submitted August 2, 2016 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file wrapper of parent application 15/077,763.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on August 29, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “monitoring station” in claim 1, third-party nodes in claims 2-7 and 10-12 and the metering apparatus of claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites a system and therefore meets Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter 2019 PEG) as a system falls within one of the four categories of statutory subject matter.  Claim 1 recites as follows:
1. A solar panel energy system comprising:
a plurality of solar panels each capable of producing and delivering a quantum of energy and comprising a computing device having a processor configured to determine a quantum of energy available for supply and generate an offer message indicative of the quantum of energy available;
a plurality of energy-consuming-devices each capable of accepting the quantum of energy from the solar panels and comprising a processor configured to determine an available energy capacity and energy request message, the energy request message being cryptographically-secured and recorded on the publicly-available distributed ledger;
a monitoring station in data communication with the plurality of solar panels and the plurality of energy-consuming devices, the monitoring station managing the publicly-available distributed ledger, configured to at least:
monitor offer messages from the plurality of solar panels and energy request messages from the plurality of energy-consuming-devices;
analyze energy consumption within the solar panel energy system; and
facilitate delivery of offer messages and energy request messages between one or more solar panels and energy-consuming-devices; 
wherein, based on the delivered offer message or energy request message, the respective one or more solar panels or energy-consuming-devices execute a transaction to exchange the quanta of energy available, and a currency amount, and
the executed transaction is cryptographically-secured and recorded on the publicly-available distributed ledger.
The analysis then proceeds to Prong One of Step 2A in the 2019 PEG where the claim is evaluated in order to determine whether or not the claim recites a judicial exception including an abstract idea enumerated in the 2019 PEG.  The claim recites determining a quantum of energy available for supply, generating an offer message indicating the quantum of energy available, determining an available energy capacity in the form of an energy request message that is secured and recorded on a publicly-available distributed ledger, managing the publicly-available distributed ledger along with monitoring offer messages and energy request messages, analyzing energy consumption, facilitating delivery of the messages, executing a transaction to exchange energy and currency and cryptographically securing and recording the transaction on the publicly-available distributed ledger.  The claim can be viewed as falling into multiple groupings of abstract ideas as the offer messages and energy request messages can be viewed as a fundamental economic principle of communicating supply and demand for a resource.  As the exchange of the resource (energy) involves a currency payment the practice can be viewed as a commercial interaction between parties.  The use of cryptography in a distributed ledger can be viewed as a mathematical concept involving 
The analysis then proceeds to Prong Two of Step 2A in which the claim is evaluated as to whether or not the claim contains additional elements that form a practical application of the abstract idea.  The claim recites a plurality of solar panels comprising a computing device having a processor, a plurality of energy-consuming-devices comprising a processor and a monitoring station as performing the operations.  The processors are described in paragraphs 0027 and 0028 of the written disclosure in a manner that suggests that they are nothing more than unimproved general purpose computer components.  The monitoring station is described at paragraph 0099 of the written disclosure with only functional language and does not provide any structural description and notably paragraph 0027 does not mention the monitoring station.  None of the operations can be considered as elements under the 2019 PEG as there are no operations in the claim that do not in some way involve the abstract ideas of commercial 
Dependent claims 2-20 merely extend the abstract idea of claim 1 by reciting that the distributed ledger is stored on third party nodes, elaborating on the nature of what is most commonly stored on the nodes, verifying the transaction, describing the verification, further describing the contents of the ledger and using the ledger to verify the ability of the resource to supply energy in the transaction, use of a hash function, use of block chain, describing the process for forming the blocks, describing the formation of the hash including the contents being hashed, ledgers for acceptance messages and transactions, automatic issuance of an offer message based on a threshold, automatic rejection or acceptance of the offer messages, description of the accounting of the accepting of energy in the transaction, description of the content of the offer message, recording an offer record in the ledger and use of a metering apparatus in forming a transaction record.  Only claim 20 introduces a new element in the form of a metering apparatus but this only ties claim 20 to a particular technological environment.  No other elements are introduced in the dependent claims and therefore these claims also do not contain additional elements that form a practical application.  Therefore under Prongs One and Two of the 2019 PEG claims 2-20 are also deemed as being ineligible.
BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of a plurality of subsequences of phonemes in order to set morph weights and was a process that was not previously used by human beings in performing lip synchronization between the animated characters and the reproduced sounds.  While McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set the morph weights.  However in the instant claims the recited operations of performing commercial transactions involving energy distribution and use of cryptography are all operations that DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything more than generic computer operations.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides any teaching or suggestion of an improved computer algorithm for analyzing data such as the self-referential table of Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory requirements” (Enfish at 1690).  There is also no technological improvement being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at paragraphs 0027-0028 describes only the use of a generic unimproved computing environment and describes the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112 (a) (“In other words, the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer”, Alice at 1983).  Therefore it is clear that no inventive concept is present sufficient to confer eligibility in light of the fact that the claims are clearly directed towards an abstract idea.  As such claims 1-20 are held as being directed towards ineligible subject matter under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the term monitoring station.  The term is being interpreted under 35 U.S.C. § 112 (f) as the term is merely a generic placeholder term, the term is joined with functional language and the term is not modified with sufficient function for performing the claimed function.  However the written disclosure fails to provide a description of the term that would clearly delineate what constitutes the equivalent structure and is only described using functional language.  Therefore the term must be held as indefinite “An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed…”, In re Zletz,13 USPQ2d 1320 (Fed. Cir. 1989)
Claim 2 recites the term third party nodes, which is repeated in claims 3-7 and 10-12.  The term is being interpreted under 35 U.S.C. § 112 (f) as the term is merely a generic placeholder term, the term is joined with functional language and the term is not modified with sufficient function for performing the claimed function.  However the 
Claim 3 recites “…wherein the third party nodes are each configured to identify, and store locally, a correct version of the publicly-available distributed ledger as the version of the publicly-available distributed ledger that is most commonly stored on the plurality of third party nodes”.  The term “commonly stored” is a relative term and the written disclosure at page 3 lines 1-3 provides a description that is insufficient to determine the scope of the term. Furthermore it is unclear as to whether the language is to be interpreted as the version that is on the largest number of nodes or is describing the manner in which the ledger itself is being stored on a node. Therefore the term must be held as indefinite “An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed…”, In re Zletz,13 USPQ2d 1320 (Fed. Cir. 1989)
Claim 20 recites the term metering apparatus.  The term is being interpreted under 35 U.S.C. § 112 (f) as the term is merely a generic placeholder term, the term is 
Claims 2-20 are also rejected as being dependent upon claim 1.
Statement Regarding the Prior Art
In the parent application 15/077,763 Mihaylov et al. (“NRGcoin: Virtual Currency for Trading of Renewable Energy in Smart Grids”, IEEE, July 18, 2014 pages, hereinafter referred to Mihaylov) was cited as teaching the limitations regarding energy resources delivering a quantum of energy (Abstract, 1) including solar panels (section III subsection A), energy-consuming devices (Abstract, 1), offer messages (Abstract, 1) and use of blockchain (section III subsection A).  During an interview conducted on March 11, 2019 Applicant argued that the Mihaylov reference in its description of NRGcoins did explicitly disclose the use of encryption.  In reviewing the Mihaylov reference Examiner notes that a statement is made in section III subsection A that “The process of generating NRGcoins draws parallels to the process of mining in the Bitcoin protocol and similarly, the bookkeeping of earnings and transactions resembles the Bitcoin blockchain”.  Mihaylov does not elaborate on the resemblance of the bookkeeping of earnings and transactions to the Bitcoin blockchain, however Examiner g(x,tp,tc) NRGcoins from the balance of the DSO to that prosumer”).  This is a clear distinction between Mihaylov and 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Two patent publications that Examiner views as pertinent are Stöcker et al. (U.S. Patent Publication 2018/0232819 claiming priority to October 21, 2015) and Brockman et al. (U.S. Patent Publication 2017/0083989 claiming priority to September 23, 2015).  While the priority dates postdate the foreign application to which the claimed invention claims priority, in the event that the priority would not extend to the foreign application both of these references predate the filing of the non-provisional parent application 15/077,763.  Stöcker in particular appears to read on many if not all of the same features being claimed, in particular at paragraphs 0006, 0012, 0017, 0021-0022, 0027-0029, 0035-0042 and 0059.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486.  The examiner can normally be reached on 5 to 7:15 AM and 10:45 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES D NIGH/Senior Examiner, Art Unit 3685